DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed February 16, 2022 has been received and entered into the application file. All arguments have been fully considered.  Claims 1-3 and 5-15 are currently pending.  Claims 5-6 are withdrawn.  Claims 1-3, 5, 7-8 and 15 are currently amended. It is further noted that claims 4 and 16-22 are cancelled.

Claim Objections - Withdrawn
Claim 8 has been amended to correct the minor typographical error. Therefore, the previous objection to claim 8 is withdrawn.

New ground(s) of rejection, necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, claim 3, depends directly from claim 2.  Claim 2 has been amended to recite the following:
The composite material according to Claim 1, wherein the amorphous metal oxide coating further comprises one or more of Ag2O, ZnO, TiO2, and CuO.

Claim 3 has been amended to recite the following:
The composite material according to Claim 2, wherein the amorphous metal oxide coating further comprises one of Ag2O, ZnO, TiO2, and CuO.

The metal oxide coating of claim 2 encompasses the addition of all four recited metal oxides.  Claim 3 further recites the metal oxide coating of claim 2 would further include one of the four recited metal oxides, the same metal oxides as previously recited in claim 3.  
Thus, in the case where claim 2 includes all four of the recited metal oxides, claim 3 is confusing since it is unclear if claim 3 is meaning to simply add another layer of the same metal oxide to the substrate, or does the claim mean to add another portion of one of the same recited metal oxides to the metal oxide blend of claims 1 and 2. 

Regarding claim 14, it is noted that claim 1 has been amended to recite “…the amorphous metal oxide coating comprises a blend of ZrO2 and Y203…”
 Claim 14 recites:
 “The composite material according to Claim 13, wherein:
 (a) the substrate is a temporary medical implant where the coating comprises from 65 to 100 wt% of Y203;
 (b) the substrate is a permanent medical implant where the coating comprises from 50 to 100 wt% of ZrO2; or 
(c) the substrate is an intraocular lens where the coating comprises from 65 to 100 wt% of Y203.”
Thus, given claim 1 requires a blend of ZrO2 and Y203, it is unclear as to how the coating of (a) can comprise 100% Y203, how the coating of (b) can comprise 100 wt% of ZrO2, and how the coating of (c) can comprise 100% Y203.
Appropriate clarification is appreciated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, depends directly from claim 2.  Claim 2 recites the following:
The composite material according to Claim 1, wherein the amorphous metal oxide coating further comprises one or more of Ag2O, ZnO, TiO2, and CuO.

Claim 3 recites the following:
The composite material according to Claim 2, wherein the amorphous metal oxide coating further comprises one of Ag2O, ZnO, TiO2, and CuO.

The metal oxide of claim 2 encompasses the addition of all four recited metal oxides.  Claim 3 further recites the composition of claim 2 would further include one of the four recited metal oxides. Therefore, in the case where the composition of claim 2 includes all four recited metal oxides, Ag2O, ZnO, TiO2, and CuO, the limitation of claim 3 would fail to further limit the subject matter of the claim upon which it depends since claim 2 permits all four metal oxides.
Likewise, in the case where the composite material of claim 2 includes Ag2O and ZnO, the composite material of claim 3 that includes Ag2O or ZnO would fail to further limit the subject matter of the claim upon which it depends since claim 2 includes both metal oxides.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rejections Withdrawn
RE: Rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Silva-Bermudez; and
Rejection of Claims 1 and 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carlisle:
Applicant has amended claim 1 to now require the amorphous metal oxide coating comprises a blend of ZrO2 and Y203.
Due to the claim amendments the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Silva-Bermudez, and the rejection of Claims 1 and 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carlisle have been withdrawn. However, the amendment has necessitated new grounds of rejection, as set forth below.



Rejection Maintained
Claim 1 remains rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Selvamanickam et al., (US 2005/0039672; IDS 5/10/2019, previously cited) (“US ‘672”).
The rejection has been updated in view of Applicant’s amendment submitted February 16, 2022.  Claim 4 has been cancelled. The rejection no longer includes claims 2 and 3, in view of Applicant’s amendment to claims 2 and 3, now reciting the amorphous metal oxide coating further comprises one or more of Ag2O, ZnO, TiO2 and CuO.
US ‘672 is directed to surface-biaxially-textured amorphous films and methods for preparing the biaxially-textured amorphous materials, e.g. films (Abstract and paragraph [0001]).
Regarding claim 1, US ‘672 teaches the amorphous materials are deposited on a substrate such as a flexible, metal alloy (i.e. a substrate having a surface) (paragraph [0009]). US ‘672 teaches the amorphous materials include magnesium oxide (MgO), yttria-stabilized zirconia (YSZ) (i.e. ZrO2 and Y2O3,  see instant specification, page 7, lines 36-37), cerium oxide (CeO2), and yttrium oxide (Y2O3) aluminum oxide (Al2O3), strontium ruthemium oxide (SrRuO3), strontium titanate (SrTiO3), lanthanum aluminum oxide (LaAlO3), other rare-earth oxides such as cerium oxide (CeO2), europium oxide (Eu2O3), erbium oxide (Er2O3), and/or combinations of any of these materials (i.e. metal oxides).  Each of the textured amorphous layers may have a thickness ranging from 10-500 nm, preferably 20-200 nm (paragraph [0024]).
Further regarding claim 1 and the thickness of the metal oxide coating, it is noted the range disclosed in US ‘672 is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
Thus, the teaching of US ‘672 anticipates claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 2-4 and 13-15 under 35 U.S.C. 103 as being unpatentable over Carlisle;
Rejection of Claims 8-11 under 35 U.S.C. 103 as being unpatentable over Carlisle, as applied to claim 1 above, and further in view of Burger;
Rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Carlisle, in view of Silva-Bermudez;
Applicant has amended claim 1 to now require the amorphous metal oxide coating comprises a blend of ZrO2 and Y203.
Due to the claim amendments the rejection of Claims 1 and 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carlisle have been withdrawn. Therefore, the rejections under 35 USC 103, relying on Carlisle, are also withdrawn.  However, the amendment has necessitated new grounds of rejection as set forth below.


New ground(s) of rejection, necessitated by amendment
Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., (U.S. Patent No. 5,037,438; see PTO-892) (“Davidson”), in view of Carlisle et al., (US 2006/0251875; IDS 5/10/2019, previously cited) (“Carlisle”), Almaguer-Flores et al., (Materials Science and Engineering C 57 (2015) 88-99; see PTO-892) (“Almaguer-Flores”) and Selvamanickam et al., (US 2005/0039672; IDS 5/10/2019, previously cited) (“US ‘672”).
Davidson is directed to orthopedic implants coated with zirconium oxide.  Davidson teaches the zirconium oxide coating provides low friction properties, high wear resistance, and resistance to corrosion that is caused by in vivo ionization of the metal prostheses (Abstract).
Regarding claim 1, Davidson specifically teaches coating conventional orthopedic implant materials (i.e. substrate having a surface) with zirconium oxide, or applying the zirconium oxide coating to implants comprising a thin layer of zirconium or zirconium alloys (i.e. metal oxide coating on the surface of said substrate). Davidson teaches yttrium may be alloyed with the zirconium implant to enhance the formation of a tougher, yttria (Y2O3)-stabilized zirconium oxide coating during oxidation (column 5, lines 15-29). Davidson teaches the zirconium oxide coating is a thin, wear-resistant coating having a thickness of several microns (µm), e.g. 1 to 5 µm (column 5, lines 43-46 and lines 67-68).  Davidson further teaches the thickness of the coating correlates to the oxidation time and temperatures. Longer times and higher temperatures will increase the thickness (column 6, lines 3-5).  Davidson further teaches that thinner coatings have better attachment strength (column 6, lines 12-13).
Thus, Davidson’s teaching encompasses a composite material comprising a substrate having a surface, wherein the substrate is coated with a metal oxide coating comprising yttria-stabilized zirconium (i.e. blend of ZrO2 and Y2O3). The metal oxide coating comprises a thickness of approximately 1 to 5 µm, however thinner coatings have better attachment strength.
Further regarding the limitation directed to an amorphous metal oxide, it is noted that Davidson does not further comment on whether or not the coating is an amorphous formulation.  However, Carlisle is also directed to zirconium oxide coated implants and teaches the coating is applied in an amorphous formulation, thus providing bio-compatible and bio-inert coatings (paragraphs [0003]-[0009]).
Almaguer-Flores is directed to studying bacterial adhesion on amorphous and crystalline metal oxide coatings for biocompatible materials.  Almaguer-Flores teaches the crystalline coatings exhibited higher numbers of attached bacteria, as compared to the amorphous coatings. Thus, implant surfaces can be designed to control or inhibit bacterial contamination (Abstract).  Almaguer-Flores further teaches the development of amorphous metals is important due to their extraordinary mechanical and corrosion resistance properties and studies conducted by Sollazzo et al. and Virgilio et al. determined that crystalline coatings comprising zirconium oxide had increased cytotoxicity and genotoxicity when compared to amorphous coatings (Introduction, left column, second paragraph, page 89).
US ‘672 teaches that yttria-stabilized zirconia can be prepared as an amorphous material (paragraph [0024]).
Thus, taking into hand the teachings of Carlisle, Almaguer-Flores and US ‘672, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the metal oxide coating as an amorphous formulation.
The person of ordinary skill in the art would have been motivated to modify the metal oxide coating of Davidson to be applied as an amorphous coating for the predictable result of successfully providing a coated implant that has numerous improved properties, including improved anti-microbial properties, improved mechanical and corrosion resistance properties, as well as reduced cytotoxicity properties, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Davidson with Carlisle, Almaguer-Flores and US ‘672 because each of these teachings are directed at metal oxide coatings.
Further regarding claim 1 and the thickness of the coating, Davidson does not further teach the coating is from 5 nm to 100 nm thick.  However, Davidson further teaches thinner coatings have better attachment strength (column 6, lines 12-13) and the thickness of the coating can be optimized by altering the oxidation time and temperatures (column 6, lines 3-5).  US ‘672 further teaches it is well-known that yttria-stabilized zirconium coatings were successfully prepared to have a thickness ranging from 10-500 nm (paragraph [0024]).
Therefore, given that Davidson teaches thinner coatings have improved attachment strength and US ‘672 teaches it is well-known that yttria-stabilized zirconium coatings were successfully prepared to have a thickness ranging from 10-500 nm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the metal oxide coating having a thickness ranging from 10-500 nm (claimed range overlaps the prior art range).
The person of ordinary skill in the art would have been motivated to modify the thickness of the metal oxide coating for the predictable result of improving attachment strength, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Davidson and US ‘672 because each of these teachings are directed at metal oxide coatings.
Regarding claim 13, Davidson teaches orthopedic implants, i.e. a medical implant (Abstract), thus meeting the limitation of claim 13.
Regarding claim 15 and the limitation directed at the roughness of the metal oxide, specifically “wherein the amorphous metal oxide coating has a root mean square roughness of from 0.1 to 0.7 nm”, it is noted the intention of Davidson is to fabricate orthopedic implants for hip and knee replacements that provide low friction (Abstract). Therefore, one of ordinary skill in the art would be motivated to fabricate coatings having very low root mean square roughness that are a fraction of a nanometer since the prior art discloses coatings having thicknesses ranging from 10-500 nm.
It would have been within the purview of one of ordinary skill in the art to optimize roughness of the metal oxide, since the intention of Davidson is to provide an implant coating that is low friction.
As noted in KSR International Co. v Teleflex, Inc., 82 USPQ2d 1385, 1397 (U.S. 2007), “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, as applied to claims 1, 13 and 15 above, and further in view of Visai et al., (Int J Artif Organs 2011; 34 (9): 929-946; see PTO-892) (“Visai”).
The teaching of Davidson, in view of Carlisle, Almaguer-Flores and US ‘672 is set forth above.
Regarding claim 2, it is noted that Davidson does not further teach the yttria-stabilized zirconium oxide coating further comprising one or more of the metal oxides recited in claim 2.  However, Visai is directed to biomedical devices coated with titanium oxide as an antibacterial surface (Abstract).  Visai teaches that one of the major issues of implantable devices is device-related infections (DRIs) due to bacterial colonization (Device-related infections: a clinical demand driving material science research, left column to first paragraph, right column, page 929). Visai further teaches that, despite some limitations, TiO2 coatings are a promising approach to fighting transmission of infectious diseases (CONCLUSIONS, right column, last paragraph, page 939).
Therefore, given that the intention of Davidson is to produce an implant having improved anti-microbial properties, and given that Visai teaches TiO2 coatings provide an antibacterial surface and thus are a promising approach to fighting transmission of infectious diseases, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant coating of Davidson to further include TiO2, as taught by Visai, for the predictable result of successfully increasing the anti-microbial property of the orthopedic implant of the cited prior art, thus meeting the limitation of claim 2. 
The person of ordinary skill in the art would have been motivated to modify the metal oxide coating of Davidson in order to improve the anti-microbial property since the intention of Davidson is to provide an orthopedic implant that has improved anti-microbial properties.  Visai has shown that TiO2 coatings provide an antibacterial surface; thus one would have had a reasonable expectation of successfully including TiO2 in the implant coating of Davidson.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores, US ‘672 and Visai, as applied to claim 2 above, and further in view of Memarzadeh et al., (Journal of Biomedical Materials Research A, Mar 2015, Vol. 103A, Issue 3, pages 981-989; see PTO-892) (“Memarzadeh”).
The teaching of Davidson, in view of Carlisle, Almaguer-Flores, US ‘672 and Visai is set forth above.
Regarding claim 3, it is noted that although the combined prior art renders obvious the inclusion of TiO2, the combined prior art does not further teach the metal oxide coating further comprising additional TiO2 or further comprising Ag2O, ZnO, and CuO.  However, Memarzadeh is directed to using zinc oxide as a coating for orthopedic implants to inhibit bacterial adhesion and promote osteoblast growth since implants are susceptible to infection (Abstract and Conclusions, page 988).
Therefore, given that the intention of Davidson is to produce an implant having improved anti-microbial properties, and given that Memarzadeh teaches ZnO coatings provide an antibacterial surface and thus is useful as a antimicrobial agent for medical implants, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant coating of Davidson to further include ZnO, as taught by Memarzadeh, for the predictable result of successfully increasing the anti-microbial property of the orthopedic implant of the cited prior art, thus meeting the limitation of claim 3. 
The person of ordinary skill in the art would have been motivated to modify the metal oxide coating of Davidson in order to improve the anti-microbial property since the intention of Davidson is to provide an orthopedic implant that has improved anti-microbial properties. Memarzadeh has shown that ZnO coatings provide an antibacterial surface; thus one would have had a reasonable expectation of successfully including ZnO in the implant coating of Davidson.  


Claims 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, as applied to claims 1, 13 and 15 above, and further in view of Burger et al., (US 2009/0317767; previously cited) (“Burger”).
The teaching of Davidson, in view of Carlisle, Almaguer-Flores and US ‘672 is set forth above.
Regarding claim 7, Davidson differs from the claimed invention in that Davidson does not further teach the wt % content of each metal oxide is constant throughout the coating, such that each metal oxide is present in an amount of from 0.1 wt% to 99.5 wt %.  However, Burger is directed to materials, e.g. hip implant, comprising stabilized zirconia wherein the concentration of the zirconia is 50-98% (claimed range overlaps with the prior art range) and is stabilized by the addition of yttria, i.e. Y2O3 (Abstract; Table 1; paragraph [0041]; claims 1, 8 and 15). Table 1 specifically teaches the weight concentrations of the combinations of ZrO2 and Y2O3.  
Burger teaches the zirconia materials are known in the prior art and have high mechanical strength, as well as being biocompatible (paragraph [0001]). Burger teaches the object of the invention is to provide a zirconia material with improved hydrothermal resistance and high strength, thus the zirconia is combined with yttria as a stabilizer component (paragraphs [0013]-[0016]).  Thus, Burger has established it was well-known in the art to prepare orthopedic implants comprising yttria-stabilized zirconia wherein each metal oxide is provided at concentrations that are constant throughout, such that ZrO2 is present in an amount of 85.7% and Y2O3 is present in an amount of 4.3% (Table 1, Example 7) (claimed ranges overlap the prior art range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal oxides in the amounts disclosed by Burger, as the metal oxide amounts in Davidson.
 The person of ordinary skill in the art would have been motivated to use the metal oxide amounts, as taught by Burger, for the predictable result of providing ZrO2 and Y2O3 at well-known concentrations with improved hydrothermal resistance and high strength. It is the intention of Davidson to provide orthopedic implants having low friction properties and high wear resistance.
The skilled artisan would have had a reasonable expectation of success in substituting the metal oxide amounts of Burger, because Burger has shown that the disclosed amounts result in orthopedic implants having improved hydrothermal resistance and high strength.
Regarding claim 8, as set forth above regarding claim 7, the combined prior art renders obvious that ZrO2 is present in an amount of 85.7% (Table 1, Example 7) (claimed ranges overlap the prior art range), thus meeting the limitation of claim 8.
Further regarding claim 8 and the limitation that the balance being Y2O3, it is noted that Davidson’s metal oxide coating comprises yttria-stabilized zirconium. Therefore, it is reasonable to consider the remainder is Y2O3, thus meeting the limitation of claim 8.
Regarding claims 9-11, as set forth above regarding claim 8, the cited prior art teaches the ZrO2 is present in an amount of 85.7% (claimed range overlaps the prior art range) and the cited prior art renders obvious the balance of the combined metal oxides being Y2O3, thus meeting the limitations of claims 9-11.
Regarding claim 14, as set forth above regarding claim 13, Davidson’s teaching renders obvious the substrate is in the form of an orthopedic implant such as a hip or knee implants, e.g. permanent medical implant.  It is further noted, as set forth above regarding claim 1, Davidson’s teaching renders obvious the coating comprises ZrO2.
Davidson differs from the claimed invention in that Davidson does not further teach the metal oxide coating comprises from 50 to 100 wt% of ZrO2.  
However, as set forth above regarding claim 7, Burger renders obvious the metal oxide comprising 85.7% ZrO2 (claimed range overlaps the prior art range).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Carlisle, Almaguer-Flores and US ‘672, as applied to claims 1, 13 and 15 above, and further in view of Silva-Bermudez (Journal of Biomedical Materials Research Part A, 2016; previously cited).
The teaching of Davidson, in view of Carlisle, Almaguer-Flores and US ‘672.
Regarding claim 12 and the limitation directed to the substrate material comprising either titanium or silicon oxide (e.g. quartz), it is noted that Davidson teaches coating conventional orthopedic implant materials, but does not further indicate if the implants consist of titanium or silicon oxide.  However, Silva-Bermudez teaches that titanium and its alloys are considered ideal substrate materials for orthopedic and dental medical devices due to its chemical stability, biocompatibility and osseointegration properties (Introduction, left column, second paragraph, page 498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a titanium substrate for the implantable devices disclosed by Davidson.
The person of ordinary skill in the art would have been motivated to substitute a titanium substrate, as taught by Silva-Bermudez, for the orthopedic implant substrates of Davidson, for the predictable result of successfully providing a well-known medical implant substrate having chemical stability and biocompatibility, thus meeting the limitation of claim 12.
The skilled artisan would have had a reasonable expectation of success in substituting the titanium substrate, for the implant substrates of Davidson because Silva-Bermudez has shown that titanium and its alloys are considered ideal substrate materials for orthopedic and dental medical devices due to its chemical stability and biocompatibility.



Rejection Maintained
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US ‘672 (cited above), as applied to claim 1 above.
The teaching of US ‘672 is set forth above and anticipates claim 1.
Regarding claim 15, although US ‘672 teaches each of the textured amorphous layers may have a thickness ranging from 10-500 nm, preferably 20-200 nm (paragraph [0024]), US ‘672 does not identify the roughness of texture as a root mean square roughness ranging from 0.1 to 0.7 nm. 
However, US ‘672 teaches that in order to create low-angle boundaries it is necessary to create a biaxial texture and the degree of texture can be optimized by specifying the distribution of in-plane and out-of-plane grain orientations.
Thus, the parameter regarding the degree of texture (roughness) is recognized as a result-effective variable which achieves the recognized result of creating angle boundaries. Therefore, absent evidence to the contrary, one of ordinary skill in the art, realizing the degree of texture (roughness) is a result-effective variable, would optimize the degree of texture through routine experimentation so that the angle boundaries are also optimized.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  


Response to Remarks
It is initially noted, as set forth above, due to the claim amendments the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Silva-Bermudez, and the rejection of Claims 1 and 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carlisle have been withdrawn.  It is further noted that claims 2-4 are no longer included in the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US ‘672.
As to Applicant’s remarks that US ‘672 does not disclose a composite material having an amorphous coating comprising ZrO2 and Y2O3, as discussed at Applicant’s remarks (last paragraph, page 8 to first paragraph, page 10), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that US ‘672 clearly teaches an amorphous metal oxide comprising a blend of ZrO2 and Y2O3, as recited in amended claim 1.  US ‘672 consistently refers to the prepared films as being amorphous films, wherein a surface-region of the amorphous film has been subjected to biaxial texturing (Title; Abstract; paragraphs [0009]), [0013], [0021], [0023]-[0025]; claim 24), thus the portion of the film below the textured surface-region remains amorphous.
Thus, although Applicant asserts it is clear from Applicant’s disclosure (page 14, lines 21-24) that the material should not include conditions that lead to crystallization of the metal oxide, this is not persuasive since it is only the surface-region of the amorphous film of US ‘672 that is subjected to biaxial-texturing, and not the entirety of the amorphous film.  
It is further noted that claim 1, as currently written, does not exclude surface texturing (e.g. crystallization) of the amorphous metal oxide coating and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, as to Applicant’s remarks that US ‘672 is not concerned with materials for controlling the growth and adhesion of cells, and does not discuss biological uses at all, Applicant’s remarks are not found persuasive since claim 1 does not recite any limitations that require cells.  Claim 1 is directed to a composite material, i.e. a composition.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., biological uses or growth and adhesion of cells, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
As to Applicant’s remarks that a skilled person in the field of materials science would understand the term “YSZ” to refer to a specific crystalline material, and not merely a mixture of yttria and zirconia, as discussed at Applicant’s Remarks (last paragraph, page 9), Applicant’s remarks and Abstract of Parkes et al. have been fully considered but are not found persuasive in view of paragraph [0024] of US ‘672.  US ‘672 at paragraph [0024] clearly teaches the amorphous material includes YSZ (yttri-stabilized zirconia) as is disclosed at page 7 of Applicant’s disclosure.


Conclusion
No claim is allowed.  No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633